Citation Nr: 1804623	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-10 464	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left rotator cuff tear status post Mumford acromioplasty with osteoarthritis prior to April 10, 2013, and in excess of 20 percent thereafter.


REMAND

In March 2017, this matter was remanded for further evidentiary development.  
Since the last adjudication of the claim by the AOJ in a July 2017 Supplemental Statement of the Case (SSOC), the Veteran underwent an August 2017 VA examination relevant to his left shoulder disability.  Pursuant to 38 C.F.R. § 19.31, an SSOC must be furnished that considers this additional evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. Issue an SSOC as to the issue of entitlement to an initial higher rating for left rotator cuff tear status post Mumford acromioplasty with osteoarthritis.

3. If any benefit sought on appeal remains denied, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  The American Legion 

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

